confined pursuant to a valid judgment of conviction, and appellant's
                claims relating to parole do not demonstrate unlawful confinement.     See
                NRS 34.360. Furthermore, any challenge to the decision to deny parole
                was without merit because parole is an act of grace of the State and there
                is no cause of action when parole has been denied.    See NRS 213.10705;
                Niergarth v. Warden, 105 Nev. 26, 28, 768 P.2d 882, 883 (1989).
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                  J.
                                                  Hardesty




                                                  Cherry


                cc: Hon. Doug Smith, District Judge
                     Ronald Kwame Gaines
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A